204 F.2d 583
BANKS,v.UNITED STATES.
No. 14468.
United States Court of Appeals, Fifth Circuit.
May 19, 1953.

John P. Dowling, New Orleans, La., for appellant.
John N. McKay, U. S. Atty., New Orleans, La.  (Douglas P. Lillis, Acting Dist. Adjudications Officer, Immigration and Naturalization Service, Miami, Fla.), for appellee.
Before HOLMES, BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
The order denying the petition for naturalization is affirmed because there is outstanding against the petitioner a final finding of deportability, 8 U.S.C.A. § 729(c),1 Heikkila v. Barber, 345 U.S. 229, 73 S.Ct. 603; Spinella v. Savoretti, 5 Cir., 201 F.2d 364; United States ex rel. Jankowski v. Shaughnessy, 2 Cir., 186 F.2d 580.


2
Affirmed.



1
 Sec. 329(c) of the Nationality Act of 1940, as amended by Sec. 27 of the Internal Security Act of 1950, 64 Stat. 1015